PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On November 7, 2000, claimant (B.C.) Gary H. Braithwaite was traveling on Winchester Street in the town of Paw Paw, Morgan County.
2. While traveling on Winchester Street, claimant’s vehicle ran over a sign post approximately ten inches high and a few inches off of the edge of the road.
3. On the date in question, respondent was responsible for the maintenance of Winchester Street in Morgan County, and respondent agrees that the sign post claimant’s vehicle struck belonged to it.
4. As a result of this incident, claimant’s right rear tire was damaged. The sustained damage was in the amount of $ 119.31.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was [negligent in its maintenance of W inchester Street in Morgan County on the date o f this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $119.31.
Award of$119.31.